Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of the order of Supreme Court as denied First Union’s motion to dismiss appellant’s causes of action against First Union for violation of General Business Law § 349 and breach of contract and as pertained to appellant’s cause of action for money had and received against First Union, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.